 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 1 of 11 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   JACK R. PHILLIPS,                      Case No. 5:20-cv-02661
12                   Plaintiff,             COMPLAINT FOR DAMAGES
13          v.                              1. VIOLATION OF THE FAIR DEBT
                                            COLLECTION PRACTICES ACT, 15
14                                          U.S.C. §1692 ET SEQ.
     MIDLAND CREDIT
15   MANAGEMENT, INC.,                      2. VIOLATION OF THE ROSENTHAL
                                            FAIR DEBT COLLECTION
16                   Defendant.             PRACTICES ACT, CAL. CIV. CODE
                                            §1788 ET SEQ.
17
                                            DEMAND FOR JURY TRIAL
18

19
                                      COMPLAINT
20
           NOW comes JACK R. PHILLIPS (“Plaintiff”), by and through the
21

22   undersigned attorney, complaining as to the conduct of MIDLAND CREDIT
23
     MANAGEMENT, INC. (“Defendant”), as follows:
24
                                  NATURE OF THE ACTION
25
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
26

27   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt
28
                                              1
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 2 of 11 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                         JURISDICTION AND VENUE

 5         2. This action arises under and is brought pursuant to the FDCPA Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California and a substantial portion the
13   events or omissions giving rise to the claims occurred within the Central District of
14
     California.
15

16                                                   PARTIES
17         4. Plaintiff is a consumer and a natural person over-the-age of 18 residing in
18
     Riverside County, California, which is within the Central District of California.
19

20         5. Defendant is a collection company that claims to, “specialize in servicing
21
         accounts that have fallen behind and have been charged off by the lender.”1
22
         Defendant is incorporated in the State of Kansas and maintains its principal place of
23

24       business at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.
25

26

27

28   1
         https://www.midlandcredit.com/who-is-mcm/
                                                        2
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 3 of 11 Page ID #:3



 1      6. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, third-party
 3

 4   contractors, representatives and insurers at all times relevant to the instant action.

 5                         FACTS SUPPORTING CAUSES OF ACTION
 6
        7. The instant action arises out of Defendant’s attempt to collect upon outstanding
 7

 8   credit card debt (“subject debt”) that Plaintiff allegedly owed to The Bank of
 9   Missouri.
10
        8. Plaintiff used the aforementioned credit card to finance the purchase of
11

12   various household goods and personal items.
13      9. Upon information and belief, after Plaintiff’s purported default, the subject
14
     debt it was charged off and eventually sold to Defendant for collection purposes.
15

16      10. In an attempt to collect the subject debt, on or around July 30, 2020 Defendant
17   mailed or caused to be mailed a collection letter to Plaintiff.
18
        11. Defendant’s collection letter falsely stated that subject debt was sold to
19

20   Defendant on July 20, 2020.
21
        12. Prior to receiving Defendant’s collection letter, Plaintiff received a letter from
22
     The Bank of Missouri that stated that the subject debt was sold to Defendant on July
23

24   13, 2020.
25
        13. Defendant’s collection letter caused Plaintiff to become confused as to when
26
     and how the subject debt was sold to Defendant.
27

28
                                                 3
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 4 of 11 Page ID #:4



 1      14. In addition to receiving Defendant’s confusing collection letter, Plaintiff
 2
     received numerous collection calls to his cellular phone number (619) XXX-3212,
 3

 4   from Defendant.

 5      15.   At all times relevant to the instant action, Plaintiff was the sole subscriber,
 6
     owner, and operator of the cellular phone ending in -3212. Plaintiff is and always
 7

 8   has been financially responsible for the cellular phone and its services.
 9      16. Defendant has called Plaintiff mainly using the phone number (800) 666-
10
     3947, but upon belief, Defendant has used other phone numbers as well
11

12      17. Upon information and belief, the aforementioned phone number ending in -
13   3947 is regularly utilized by Defendant during its debt collection activity.
14
        18. Plaintiff, through his contacts with Defendant, was informed that Defendant
15

16   was acting as a debt collector attempting to collect upon the subject debt.
17      19. Upon speaking to Defendant, Plaintiff explained that due to the COVID-19
18
     pandemic he fell into financial hardships and cannot afford to make a payment on
19

20   the subject debt. Plaintiff also requested that Defendant cease contacting him.
21
        20. Defendant willfully ignored Plaintiff’s demands and continued placing phone
22
     calls to Plaintiff’s cellular phone seeking payment on subject debt.
23

24      21. On or around June 8, 2020, Defendant also saw fit to call Plaintiff before 8:00
25
     a.m., which caused Plaintiff to wake from his sleep. On another occasion, Defendant
26
     called Plaintiff after 9:00 p.m.
27

28
                                                 4
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 5 of 11 Page ID #:5



 1      22. Despite Plaintiff’s efforts, Defendant has continued to regularly call his
 2
     cellular phone.
 3

 4      23. Plaintiff has received numerous phone calls from Defendant since asking it to

 5   stop calling.
 6
        24. Frustrated over Defendant’s conduct, Plaintiff spoke with his undersigned
 7

 8   attorney regarding his rights, resulting in exhausting time and resources.
 9      25. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
10
     including but not limited to, invasion of privacy, aggravation that accompanies
11

12   collection telephone calls, emotional distress, increased risk of personal injury
13   resulting from the distraction caused by the never-ending calls, increased usage of
14
     his telephone services, loss of cellular phone capacity, diminished cellular phone
15

16   functionality, decreased battery life on his cellular phone, and diminished space for
17   data storage on his cellular phone.
18
        26. Plaintiff has further been unnecessarily confused and concerned given
19

20   Defendant’s violations of law, and has further suffered a violation of his state and
21
     federally protected interests as a result of Defendant’s conduct.
22
        27. Plaintiff was further subjected to deceptive and misleading conduct by
23

24   Defendant which materially impacted and shaped his reaction and course of conduct
25
     in response to Defendant’s collection efforts.
26
        28. Additionally, Defendant’s conduct posed a material risk of harm to the
27

28   interests protected by the FDCPA, including Plaintiff’s interest in receiving truthful
                                                5
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 6 of 11 Page ID #:6



 1   and accurate information regarding Defendant’s collection efforts, as well as the
 2
     FDCPA’s interest in ensuring that otherwise compliant debt collectors are not
 3

 4   disadvantaged in the marketplace through unlawful conduct.

 5       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6
        29. Plaintiff repeats and alleges paragraphs 1 through 28 as though fully set forth
 7

 8   herein.
 9      30. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
10
        31. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
11

12   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
13   delinquent consumer accounts.
14
        32. Defendant is engaged in the business of collecting or attempting to collect,
15

16   directly or indirectly, defaulted debts owed or due or asserted to be owed or due to
17   others.
18
        33. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
19

20   of a transaction due or asserted to be owed or due to another for personal, family, or
21
     household purposes.
22
           a. Violations of FDCPA §1692c(a)(1) and §1692d
23

24      34. The FDCPA, pursuant to 15 U.S.C. § 1692c(a)(1), provides that “a debt
25
     collector may not communicate with a consumer in connection with the collection of
26
     any debt - - (1) at any unusual time . . . or a time . . . which should be known to be
27

28   inconvenient to the consumer . . . .” For purposes of § 1692c(a)(1), “a debt collector
                                                  6
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 7 of 11 Page ID #:7



 1   shall assume that the convenient time for communicating with a consumer is after 8
 2
     o’clock antemeridian and before 9 o’clock postmeridian, local time at the consumer’s
 3

 4   location.”

 5      35. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
 6
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
 7

 8   abuse any person in connection with the collection of a debt.” §1692d(5) further
 9   prohibits, “causing a telephone to ring or engaging any person in telephone
10
     conversation repeatedly or continuously with intent to annoy, abuse, or harass any
11

12   person at the called number.”
13      36. Defendant violated 15 U.S.C. § 1692c(a)(1) when it telephonically contacted
14
     Plaintiff before 8:00 a.m. and after 9:00 p.m. By placing these calls, Defendant
15

16   communicated with Plaintiff at times which was presumptively inconvenient and was
17   therefore in violation of the FDCPA.
18
        37. Defendant violated §1692d and d(5) when it repeatedly called Plaintiff after
19

20   being notified to stop and calling Plaintiff. Defendant called Plaintiff numerous times
21
     after he demanded that it stop calling. This repeated behavior of systematically
22
     calling Plaintiff’s cellular phone in spite of Plaintiff’s demand was harassing and
23

24   abusive. The frequency and nature of calls shows that Defendant willfully ignored
25
     Plaintiff’s pleas with the goal of annoying and harassing him.
26
        38. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
27

28   Defendant knew that its conduct was inconvenient and harassing to Plaintiff.
                                                7
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 8 of 11 Page ID #:8



 1            b. Violations of the FDCPA § 1692e
 2
        39. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 3

 4   using “any false, deceptive, or misleading representation or means in connection with

 5   the collection of any debt.”
 6
        40. In addition, this section enumerates specific violations, such as:
 7

 8              “The use of any false representation or deceptive means to collect
                or attempt to collect any debt or to obtain information concerning
 9              a consumer.” 15 U.S.C. §1692e(10).
10
        41. Defendant violated §§1692e and e(10) when it used deceptive means to collect
11

12   and/or attempt to collect the subject debt. Specifically, it was deceptive for Defendant
13   to implicitly represent in its collection letter that the subject debt was sold to it on
14
     July 20, 2020 when it was actually sold to Defendant on July 13, 2020.
15

16      42. Furthermore, Defendant violated §1692e and e(10) when it used deceptive
17   means to collect and/or attempt to collect the subject debt. In spite of the fact that
18
     Plaintiff demanded that it stop contacting him Defendant continued to contact
19

20   Plaintiff. Instead of putting an end to this harassing behavior, Defendant
21
     systematically placed calls to Plaintiff’s cellular phone in a deceptive attempt to force
22
     him to answer its calls and ultimately make a payment when he could not afford to
23

24   make such payment. Through its conduct, Defendant misleadingly represented to
25
     Plaintiff that it had the legal ability to contact him when it no longer had consent to
26
     do so.
27

28      43. Defendant used such conduct in order to confuse and mislead Plaintiff.
                                                 8
 Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 9 of 11 Page ID #:9



 1          c. Violations of FDCPA § 1692f
 2
        44. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 3

 4   using “unfair or unconscionable means to collect or attempt to collect any debt.”

 5      45. Defendant violated §1692f when it unfairly and unconscionably attempted to
 6
     collect on the subject debt by continuously calling Plaintiff numerous times after
 7

 8   being notified to stop. Attempting to coerce Plaintiff into payment by placing
 9   voluminous phone calls without his permission and at inconvenient times is unfair
10
     and unconscionable behavior. These means employed by Defendant only served to
11

12   worry and confuse Plaintiff.
13
        WHEREFORE, Plaintiff JACK R. PHILLIPS, respectfully requests that this
14

15   Honorable Court enter judgment in his favor as follows:
16
        a. Declaring that the practices complained of herein are unlawful and violate the
17         aforementioned bodies of law;
18
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
19         U.S.C. §1692k(a)(2)(A);
20
        c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
21         U.S.C. §1692k(a)(3);
22
        d. Enjoining Defendant from further contacting Plaintiff; and
23
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
24

25          COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
26
                                  PRACTICES ACT

27

28
                                               9
Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 10 of 11 Page ID #:10



 1      46. Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth
 2
     herein.
 3

 4      47. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).

 5      48. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
 6
     § 1788.2(d) and (f).
 7

 8      49. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 9
               a. Violations of RFDCPA § 1788.10 – 1788.17
10

11      50. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
12
     “Notwithstanding any other provision of this title, every debt collector collecting or
13
     attempting to collect a consumer debt shall comply with the provisions of Section
14

15   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
16
     of, Title 15 of the United States Code.”
17
        51. As outlined above, through its unlawful attempts to collect upon the subject
18

19   debt, Defendant violated 1788.17; and §§1692c, d, e, and f. Defendant engaged in a
20
     harassing, deceptive, and unconscionable campaign to collect from Plaintiff the
21
     subject debt by the harassing and misleading conduct outlined above.
22

23      52. Furthermore, Defendant intentionally failed to provide Plaintiff with proper
24
     information regarding subject debt.
25
        53. Defendant willfully and knowingly violated the RFDCPA through its
26

27   egregious collection efforts. Defendant’s willful and knowing violations of the
28
                                                 10
Case 5:20-cv-02661-KK Document 1 Filed 12/29/20 Page 11 of 11 Page ID #:11



 1   RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
 2
     damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
 3

 4      WHEREFORE, Plaintiff, JACK R. PHILLIPS, respectfully requests that this

 5   Honorable Court enter judgment in his favor as follows:
 6
        a. Declare that the practices complained of herein are unlawful and violate the
 7         aforementioned statute;
 8
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 9

10      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
           § 1788.30(b);
11

12      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
           Civ. Code § 1788.30(c);
13

14      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
           subject debt; and
15

16      f. Award any other relief as the Honorable Court deems just and proper.
17

18
        Dated: December 29, 2020           Respectfully submitted,
19
                                           /s/Alejandro E. Figueroa
20                                         Alejandro E. Figueroa, Esq.
                                           California Bar No. 332132
21                                         Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
22                                         2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
23                                         Telephone: (630) 575-8181 Ext. 120
                                           alejandrof@sulaimanlaw.com
24

25

26

27

28
                                               11
